          Case 2:20-cr-00155-VAP Document 102-1 Filed 04/19/21 Page 1 of 4 Page ID #:758



                 1   DAVID A. WARRINGTON, pro hac vice
                     david.warrington@kutakrock.com
                 2   KUTAK ROCK LLP
                     901 East Byrd Street, Suite 1000
                 3   Richmond, Virginia 23219
                     Telephone: (202) 828-2437
                 4   Facsimile: (202) 828-2488
                 5   Attorneys for Defendant
                     Imaad Shah Zuberi
                 6
                 7
                 8                         UNITED STATES DISTRICT COURT
                 9                        CENTRAL DISTRICT OF CALIFORNIA
            10
            11       United States of America,                    Case No. 2:19-cr-00642-VAP
                                                                       No. 2:20-cr-00155-VAP
            12                       Plaintiff,
                                                                  PROFFER OF ATTORNEY
            13             v.                                     DAVID A. WARRINGTON
            14       Imaad Shah Zuberi,                           Judge: Hon. Virginia A. Phillips
            15                       Defendant.
            16
            17             I, David A. Warrington, declare and state as follows:
            18             1.    I am an attorney at law licensed to practice in the Commonwealth of
            19       Virginia. I am Of Counsel with the Kutak Rock, LLP law firm. I am admitted pro
            20       hac vice in this case and counsel of record for Defendant Imaad Shah Zuberi in this
            21       matter. I was retained to represent the Defendant on issues in the case pertaining to
            22       the Foreign Agent Registration Act (“FARA”), 22 U.S.C. § 611, et seq., and Federal
            23       Campaign Finance Act (“FECA”), 52 U.S.C. § 30101 et seq. I have firsthand
            24       knowledge of and am familiar with the Plea Agreement and facts pertaining to the
            25       FARA and FECA issues in the case.
            26             2.    According to the Plea Agreement:
            27                   Defendant agrees to satisfy any and all obligations under
                                 FARA prior to sentencing, including registering for any
            28                   and all activity, past or present, that requires registration
KUTAK ROCK LLP
                                                                             PROFFER OF ATTORNEY DAVID A.
                                                                              WARRINGTON LACR19-00642-VAP
          Case 2:20-cr-00155-VAP Document 102-1 Filed 04/19/21 Page 2 of 4 Page ID #:759



                 1                under FARA and amending any deficiencies in the existing
                                  FARA filings.
                 2
                           (Dkt. 5, ¶ 4).
                 3
                           3.     To trigger a FARA registration obligation, one must act “at the order,
                 4
                     request, or under the direction or control” of a “foreign principal” to influence any
                 5
                     agency or official of the Government of the United States or the public within the
                 6
                     United States in the interests of a “foreign principal.” 22 U.S.C. § 611. A “foreign
                 7
                     principal” is a foreign government, political party, or individual not a citizen of, or a
                 8
                     corporation or other legal entity organized under the laws of, or with its principle
                 9
                     place of business in, a foreign country. 22 U.S.C. § 611(b).
            10
                           4.     Activities that are commercial in nature and do not involve seeking to
            11
                     influence the United States Government or public are exempt from FARA. 22 U.S.C.
            12
                     § 613(d) (exempting bona fide commercial and trade activity from FARA’s reporting
            13
                     obligations). Activities undertaken at the request of the United States are also exempt
            14
                     from FARA. See Advisory Letter from Brandon L. Van Grack, Chief, U.S. Dep’t of
            15
                     Justice, Nat’l Sec. Div., FARA Unit to [Name Deleted] (Mar. 18, 2020),
            16
                     https://www.justice.gov/nsd-fara/page/file/1287621/download (activities undertaken
            17
                     at the request of the United States government, its officials or agencies, are not
            18
                     covered by FARA).
            19
                           5.     In the government’s opposition to Mr. Zuberi’s motion to extend his
            20
                     reporting date, the prosecution asserts, without explanation or support, that Zuberi
            21
                     “has not filed FARA registrations as required by both statute and the terms of his plea
            22
                     agreement.” Dkt. No. 5 at 5. As a matter of fact and law, there are no other FARA
            23
                     registrations for which Mr. Zuberi is responsible.
            24
                           6.     Zuberi pled guilty to only one FARA violation regarding his work with
            25
                     the Government of Sri Lanka. According to the pre-indictment information and
            26
                     factual basis filed with the Plea Agreement, Zuberi filed a FARA registration for his
            27
                     work on behalf of the government of Sri Lanka but failed to adequately disclose
            28
KUTAK ROCK LLP
                                                                               PROFFER OF ATTORNEY DAVID A.
                                                               -2-              WARRINGTON LACR19-00642-VAP
          Case 2:20-cr-00155-VAP Document 102-1 Filed 04/19/21 Page 3 of 4 Page ID #:760



                 1   federal campaign contributions that he made in the reporting period prior to the filing
                 2   of his registration and failed to adequately disclose what he was paid for his FARA
                 3   governed activities for Sri Lanka. Given that Sri Lanka failed to pay Zuberi for the
                 4   part of his work with Sri Lanka that was governed by FARA, there is no additional
                 5   information with which to supplement his already filed Sri Lanka FARA supplement.
                 6         7.     To the extent the prosecutor is referring to his claim in sentencing
                 7   proceedings that certain federal-candidate contributions reported to have been made
                 8   by others were really from Mr. Zuberi and should be disclosed in a supplemental
                 9   FARA filing with regard to the Sri Lanka registration, Mr. Zuberi contested that
            10       claim. The Court made no findings resolving it or identifying specific contributions
            11       that were Zuberi’s rather than contributions by the individuals reported in the FEC
            12       filings. Mr. Zuberi maintains this position and cannot attest to the veracity of any
            13       FARA supplement taking credit for contributions he did not make. If Zuberi were to
            14       file an amended FARA registration for Sri Lanka to include contributions he believes
            15       are not actually his, simply to satisfy AUSA O’Brien’s allegations, he would be
            16       knowingly filing a false FARA registration. Such an attestation would be another
            17       crime. Thus, Mr. Zuberi has no additional FARA obligations with regard to Sri
            18       Lanka.
            19             8.     Apart from Sri Lanka, AUSA O’Brien advanced several additional
            20       allegations of unmet FARA obligations in the government’s sentencing briefings
            21       pertaining to Zuberi’s commercial work in Bahrain, Turkey, Libya, Ukraine and
            22       Qatar. Because of the superficial nature of the allegations regarding the other
            23       purported unmet FARA obligations advanced by AUSA O’Brien and limitations on
            24       the sentencing briefings, Zuberi was never able to fully address the lack of merit of
            25       those allegations pertaining to Bahrain, Turkey, Libya, Ukraine and Qatar.
            26             9.     Mr. Zuberi did not plead guilty to any violations with regard to AUSA
            27       O’Brien’s additional allegations, and no such violations exist. The Court did not find
            28       otherwise at sentencing.
KUTAK ROCK LLP
                                                                              PROFFER OF ATTORNEY DAVID A.
                                                              -3-              WARRINGTON LACR19-00642-VAP
          Case 2:20-cr-00155-VAP Document 102-1 Filed 04/19/21 Page 4 of 4 Page ID #:761



                 1         10.    No violations exist because Mr. Zuberi’s work in those countries was
                 2   commercial in nature, involving economic development and business activities in
                 3   those countries and Mr. Zuberi’s substantial efforts to bring American companies to
                 4   those countries to do business. That work did not involve influencing the United
                 5   States government or public within the meaning of FARA.             As such, those
                 6   commercial and trade activities are exempt from any FARA registration obligations.
                 7   22 U.S.C. § 613(d).
                 8         11.    With regard to Qatar, and to some extent Libya, Mr. Zuberi’s activities
                 9   that AUSA O’Brien advanced as the basis for these purported additional FARA
            10       registration obligations were activities Mr. Zuberi undertook at the direction of the
            11       executive branch of the United States government or high-level elected officials in
            12       the legislative branch. These activities are also exempt from FARA registration for
            13       that reason. See Advisory Letter from Van Grack to [Name Deleted], supra ¶ 4.
            14             Executed this 19th day of April, 2021, in Centreville, Virginia.
            15             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
            16       foregoing is true and correct.
            17
            18                                                  By:
                                                                      David A. Warrington
            19                                                        david.warrington@kutakrock.com
            20
            21
            22
            23
            24
            25
            26
            27
            28
KUTAK ROCK LLP
                                                                             PROFFER OF ATTORNEY DAVID A.
                                                             -4-              WARRINGTON LACR19-00642-VAP
